       Case: 1:19-cv-00145-DAP Doc #: 42 Filed: 02/12/19 1 of 3. PageID #: 562




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


DIGITAL MEDIA SOLUTIONS, LLC,                                )        CASE NO. 1:19-CV-145
                                                             )
                          Plaintiff,                         )        JUDGE DAN AARON POLSTER
                                                             )
                 v.                                          )        MAGISTRATE JUDGE
                                                             )        THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, et al.,                       )
                                                             )
                          Defendants.                        )

         MOTION OF STUDIO ENTERPRISE MANAGER, LLC TO INTERVENE

         Pursuant to Rule 24 of the Federal Rules of Civil Procedure, Studio Enterprise Manager,

LLC, as secured party under the Framework Agreement,1 hereby moves the Court to intervene in

this action. The reasons supporting this Motion are set forth in the accompanying Memorandum

in Support. A proposed Order Authorizing Studio Enterprise Manager, LLC to Intervene is

attached hereto as Exhibit A.




1
        Capitalized terms used but not defined in this Motion shall have the meaning ascribed to such terms in the
accompanying Memorandum in Support of Studio Enterprise Manager, LLC’s Motion to Intervene, dated February
12, 2019 (“Memorandum”), submitted herewith.


{7910017:
NY:       }
    1163903-2
       Case: 1:19-cv-00145-DAP Doc #: 42 Filed: 02/12/19 2 of 3. PageID #: 563




Dated: February 12, 2019

                                                     Respectfully submitted,

                                                     s/ Scott N. Opincar
                                                     Scott N. Opincar (0064027)
                                                     M. Colette Gibbons (0003095)
                                                     Adam C. Smith (0087720)
                                                     MCDONALD HOPKINS LLC
                                                     600 Superior Avenue, East
                                                     Suite 2100
                                                     Cleveland, OH 44114
                                                     Telephone: (216) 348-5753
                                                     Facsimile: (216) 348-5474
                                                     Email: sopincar@mcdonaldhopkins.com
                                                             cgibbons@mcdonaldhopkins.com
                                                             acsmith@mcdonaldhopkins.com

                                                     OF COUNSEL: 2

                                                     Dianne F. Coffino
                                                     Martin E. Beeler
                                                     Gabriella B. Zahn-Bielski
                                                     COVINGTON & BURLING LLP
                                                     The New York Times Building
                                                     620 Eighth Avenue
                                                     New York, NY 10018
                                                     Telephone: (212) 841-1000
                                                     Facsimile: (212) 841-1010
                                                     Email: dcoffino@cov.com
                                                            mbeeler@cov.com
                                                            gzahnbielski@cov.com

                                                     Counsel for Studio Enterprise Manager, LLC




2
         Covington & Burling LLP attorneys are in the process of collecting good-standing certificates necessary for
admission pro hac vice and will be filing motions for admission pro hac vice once all necessary supporting materials
are available to comply with local rules.

{7910017: }                                              2
       Case: 1:19-cv-00145-DAP Doc #: 42 Filed: 02/12/19 3 of 3. PageID #: 564




                                      Certificate of Service

         A copy of the foregoing was served via the Court’s Electronic Filing Systems on this

February 12, 2019.

                                              s/ Scott N. Opincar
                                              Scott N. Opincar (0064027)

                                              Counsel for Studio Enterprise Manager, LLC




{7910017: }                                      3
